Case 3:17-cr-00037-RLY-MPB Document 40-1 Filed 11/16/18 Page 1 of 1 PageID #: 108




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION


  UNITED STATES OF AMERICA, )
                            )
       Plaintiff,           )
                            )
  v.                        )                 CAUSE NO. 3:17-CR-00037-RLY-MPB
                            )
  STEVEN T. MORGAN          )
                            )
       Defendant.           )

                                ORDER TO CONTINUE TRIAL

         Comes now the Court and having read the Defendant’s Fourth Motion to Continue Trial

  and being duly advised in the premises, hereby GRANTS same. It is therefore ORDERED that

  the Trial of December 3, 2018 is hereby vacated. This matter has been reset on the Court’s

  calendar for ______________________. Dated this _____ day of ___________, 2018.



                                              ______________________________________
                                              Hon. Richard L. Young, Chief Judge
                                              United States District Court
                                              Southern District of Indiana
                                              Evansville Division

  Distribution:

  Kyle Sawa
  Douglas S. Walton
